Citation Nr: 0632067	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-41 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spondylolisthesis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1981 to 
October 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The January 2004 rating 
decision granted service connection for lumbar 
spondylolisthesis and assigned a 10 percent rating.  The June 
2004 rating decision granted service connection and a 10 
percent rating for left lower extremity radiculopathy and 
denied entitlement to service connection for a neck disorder.  

The veteran testified at a November 2005 video-conference 
hearing before the undersigned Veterans Law Judge; a copy of 
the hearing transcript is associated with the claims file.

Entitlement to service connection for a neck disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Lumbar spondylolisthesis is manifested by no more than 80 
degrees of forward flexion, 20 degrees of backward extension, 
30 degrees of lateral bending in each direction, and 30 
degrees of rotation in each direction.  

2.  Lumbar spondylolisthesis produces additional functional 
limitation due to weakness.  

3.  Radiculopathy causes sensory deficits in the right lower 
extremity. 



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for lumbar 
spondylolisthesis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.321(b), 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 
(2006).

2.  The criteria for an initial 10 percent rating for right 
lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for a higher initial rating.  
VA provided notice letters in October 2003, March 2004, and 
November 2004.  These letters informed the veteran of what 
evidence is needed to substantiate the claim, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter before the initial adverse 
decision, as suggested in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).    

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because a 20 percent rating is granted for the lumbar spine 
disability and a separate 10 percent rating is granted for 
the right lower extremity, the RO will rectify any defect 
with respect to the effective dates.  Significantly, the 
veteran retains the right to appeal the effective dates 
assigned.  Thus, no unfair prejudice will result from the 
Board's handling of the matter at this time.  

Rating the Lumbar Spine

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  In subsequent analysis, the Court considered 
medical and lay evidence of record at the time of the 
original service connection application and all additional 
evidence submitted since then.  Accordingly, the Board will 
carefully consider all evidence that pertains to the severity 
of the lumbar spine disability throughout the appeal period.  

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations require that disability evaluations be based 
upon examination reports that take into account the whole 
history, so as to reflect all elements of disability.  The 
medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are for consideration in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with joint or periarticular 
pathology producing disability warrants at least a minimum 
compensable rating for the joint.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The RO assigned an initial 10 percent rating for lumbar 
spondylolisthesis with degenerative changes and chronic pain 
effective from November 1, 2003, under Diagnostic Code 5239.  
The RO also assigned a separate initial 10 percent rating for 
mild left radiculopathy of L-5 under Diagnostic Code 8620.  
The Board will address the lumbar spine rating first.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An incapacitating attack 
is defined as a period of physician prescribed bed rest.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
rating.  38 C.F.R. § 4.71a.

VA regulations also provide for an alternate method of rating 
the low back disability under criteria contained in the 
General Rating Formula for Diseases and Injuries of the Spine 
as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  A 100 
percent schedular evaluation is assigned 
if there is unfavorable ankylosis of the 
entire spine.  A 50 percent rating is 
assigned if there is unfavorable 
ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  

A 20 percent rating is assigned for 
forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.

Finally, a 10 percent rating is assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, the combined range of motion 
of the thoracolumbar spine greater than 
120 degrees, but not greater than 235 
degrees; or, the combined range of motion 
of the cervical spine greater than 170 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury 
and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability; Diagnostic Code 
5240 Ankylosing spondylitis; Diagnostic 
Code 5241 Spinal fusion; Diagnostic Code 
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The service-connected lumbar spine disability has been 
manifested throughout the appeal period by signs and symptoms 
such as 80 degrees of forward flexion, 20 degrees of backward 
extension, 30 degrees of lateral bending in each direction, 
and 30 degrees of rotation in each direction, which represent 
the pain-free ranges of motion in each plane.  There was 
tenderness in the low back area also.  Additional functional 
limitation exists due to limited ability to stand for long 
periods and limited ability to lift heavy weight.  No 
incapacitating episode of intervertebral disc syndrome has 
been shown.  

Comparing these manifestations to the rating criteria, the 
requirements of a 10 percent schedular rating are met under 
Diagnostic Code 5239; however, additional functional 
impairment limits the veteran's endurance for standing and 
lifting and results in several days per year of time lost 
from work.  This additional functional impairment must also 
be rated.  In this regard, the veteran testified that 
symptomatology attributable to his back disability includes 
numbness in lower extremities.  He also complained of ongoing 
chronic pain in his back.  Resolving any remaining doubt in 
favor of the veteran, the Board finds that the overall 
functional impairment more nearly approximates the criteria 
for a 20 percent rating under Diagnostic Code 5239.  
38 C.F.R. § 4.7.

Turning to separate ratings for radiculopathy associated with 
the lumbar spine, the question is whether there is a basis 
for a rating higher than 10 percent.  A November 2003 VA 
neurological compensation examination report notes bilateral 
positive straight leg raising test and bilateral lower 
extremity diminished sensation.  An April 2004 VA orthopedic 
examiner noted that low back pain radiated to both lower 
extremities.  Although a December 2003 electromyography (EMG) 
report found only left lower extremity radiculopathy, the 
right lower extremity was not tested.  The RO has granted a 
separate neurologic rating only for mild left radiculopathy 
under Diagnostic Code 8620.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124a. 

Where the nerve impairment is, as in this case, wholly 
sensory, the disability is to be evaluated as mild or, at 
most, moderate.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with the 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Note preceding Diagnostic Code 8510.

Accordingly, no more than a 10 percent rating is warranted 
for radiculopathy attributable to lumbar spondylolisthesis of 
each lower extremity.  Thus, the 10 percent rating already 
assigned to the left lower extremity is correct; however, 
right lower extremity radiculopathy also more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 8520.  A 10 percent rating is therefore 
granted for right lower extremity radiculopathy.  38 C.F.R. 
§ 4.7.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  On the most recent examination 
it was specifically noted that the back disability caused two 
or three days of lost work in the recent six months.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

An initial 20 percent rating for lumbar spondylolisthesis is 
granted for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary benefits.

A separate 10 percent rating for right lower extremity 
sensory impairment is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  38 U.S.C. § 5103A (d) (West 
2002 & Supp. 2006).  

The service medical records do not reflect a neck-related 
complaint or neck injury.  In November 2003, a VA general 
medical examiner noted the veteran's complaint of 
intermittent numbness of the fingers and a VA peripheral 
nerves examiner noted slightly decreased (1+ to 2+) deep 
tendon reflexes in the upper extremities.  A December 2003 VA 
electromyography (EMG) study found no C-5 to T1 
radiculopathy.  

In January 2004, the veteran reported that he was in pain 
from his feet to the back of his neck with numbness in the 
left shoulder and the neck.  He submitted a June 2004 private 
magnetic resonance imaging (MRI) scan that shows central disc 
protrusion at C3-4 and small right para-central disc 
protrusion at C4-5.  

Because the neck-related symptoms arose so soon after the 
veteran's retirement from active service, the question is 
whether any current neck disorder began during active 
service, or, if arthritis is shown, whether it began prior to 
October 31, 2004 (one year after the veteran's retirement). 

Accordingly, this case is remanded to the AMC for the 
following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to hisservice 
connection claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for an orthopedic 
examination by an appropriate specialist.  
The physician should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present. The 
physician is asked to review the 
pertinent evidence in the claims file 
with particular attention to a June 2004 
private MRI report and answer the 
following:

I.  What, if any, is the diagnosis 
for the current neck disorder?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any current neck disorder had 
its onset in service?  

III.  If arthritis of the cervical 
spine is shown and if the answer to 
question II above was "no", is it 
at least as likely as not (50 
percent or greater probability) that 
arthritis began within one year 
after October 31, 2003?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for a neck 
disorder.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


